Citation Nr: 0900865	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  99-23 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from July 1944 to 
August 1964.  He died in July 1993 at the age of 69 years.  
The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

In July 2001, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  In 
July 2004, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision and remanded the 
matter to for further development.  

In September 2008, the Board, in turn, remanded the 
appellant's claim to the RO for development consistent with 
the Court's decision.  Following completion of the requested 
actions, as well as a continued denial of the issue on 
appeal, the RO, in December 2008, returned the case to the 
Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The certificate of death indicates that the veteran died 
on July [redacted], 1993, at the age of 69 years from renal failure 
and hyperkalemia which were due to multi-system organ failure 
and sepsis that, in turn, were the result of post-operative 
coronary bypass and an aortic arch aneurysm repair.  

2.  At the time of the veteran's death, service connection 
had been established for hearing loss of his left ear 
(noncompensable from May 1992).  

3.  The veteran's renal failure, hyperkalemia, multi-system 
organ failure, sepsis, post-operative coronary bypass, and 
aortic arch aneurysm repair had their onset long after 
service and are unrelated to his military service or any 
incident therein.  

4.  The veteran's service-connected left ear hearing loss did 
not cause his death or contribute materially or substantially 
to the cause of his death.  


CONCLUSIONS OF LAW

1.  Renal failure, hyperkalemia, multi-system organ failure, 
sepsis, post-operative coronary bypass, and aortic arch 
aneurysm repair were not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  A disability incurred in service did not cause, or 
contribute substantially or materially to the cause of, the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2008).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2008).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2008).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2008).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2008).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the present case, the certificate of death indicates that 
the veteran died on July [redacted], 1993, at the age of 69 years from 
renal failure and hyperkalemia which were due to multi-system 
organ failure and sepsis that, in turn, were the result of 
post-operative coronary bypass and an aortic arch aneurysm 
repair.  At the time of his death, service connection had 
been established for hearing loss of his left ear 
(noncompensable from May 1992).  

First, the Board will consider the question of whether the 
conditions which caused the veteran's death (and which were 
identified on the certificate of death as renal failure, 
hyperkalemia, multi-system organ failure, sepsis, 
post-operative coronary bypass, and an aortic arch aneurysm 
repair) were incurred in or aggravated by his military 
service.  

Service treatment records fail to demonstrate any complaints 
or treatment referable to renal failure, hyperkalemia, 
multi-system organ failure, sepsis, post-operative coronary 
bypass, and an aortic arch aneurysm repair.  

Service treatment records reflect medical care for new early 
latent syphilis between July and August 1944, new acute 
gonorrhea in May 1946, new primary syphilis manifested by a 
penile ulcer in September 1946, painful penile lesions in 
June 1958, and herpes simplex in October 1962.  Treatment 
included penicillin.  Subsequent serology testing-including 
at a December 1951 separation and re-enlistment examination 
and at the May 1964 retirement examination-showed no 
reaction to cardiolipin microflocculation.  

The veteran retired from active military duty in August 1964.  
A private physical examination conducted in September 1980 
demonstrated the presence of a normal heart with regular 
rhythm and no murmurs, gallops, or rubs.  

Subsequent post-service medical records dated in April 1992 
provided diagnoses of a dissecting ascending aortic aneurysm, 
renal failure, and atherosclerotic heart disease.  According 
to this document, the veteran's past medical history included 
syphilis and status post penicillin therapy in the early 
1940s.  Chest X-rays taken in 1989 revealed cardiomegaly with 
a tortuosity of the thoracic aorta.  

Several days later in April 1992, the veteran underwent 
selective coronary arteriography and fluoroscopy which 
provided findings of coronary artery disease and ascending 
aortic aneurysm.  Further testing showed mild mitral 
regurgitation and mild aortic insufficiency.  In June 1992, 
his medical conditions were described as a dissecting 
ascending aortic aneurysm, severe multi-vessel coronary 
artery disease, as well as mild mitral and aortic 
insufficiency.  

A report of an August 1992 VA general medical examination 
provided diagnoses of coronary artery disease, dysrhythmia, 
and stable aortic arch aneurysm.  Computed tomography 
completed on the veteran's chest in September 1992 confirmed 
aneurysmal dilatation of his ascending aorta and aortic arch.  

The veteran died on July [redacted], 1993, from renal failure and 
hyperkalemia, which resulted from multi-system organ failure 
and sepsis that, in turn, was caused by post-operative 
coronary bypass and aortic arch aneurysm repair.  An autopsy, 
including a necropsy protocol, provided the following final 
anatomic diagnoses:  atherosclerotic heart disease, bilateral 
severe pulmonary consolidation and congestion, ulcerative 
tracheobronchitis, congestive hepatomegaly, splenomegaly, and 
pneumatosis intestinalis of the upper small bowel.  The 
physicians who conducted these tests concluded that the cause 
of the veteran's death was arrhythmias, which was "probably 
secondary to previous myocardial damage."  

Clearly, many years passed without any documentation of 
complaints or findings of renal failure, hyperkalemia, 
multi-system organ failure, sepsis, post-operative coronary 
bypass, and aortic arch aneurysm repair.  Evidence of a 
prolonged period without medical complaint can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Moreover, the weight of the 
evidence of record indicates that these factors which led to 
the veteran's death are not associated with his active 
military duty.  

Throughout the appeal, the appellant has contended that the 
syphilis that the veteran had during service subsequently 
caused the factors that led to his death.  Supporting 
evidence includes a November 1996 letter in which a 
physician's assistant who reviewed the veteran's service and 
civilian records stated that early latent syphilis (for which 
the veteran was treated in August 1944) is a "common cause . 
. . [of] aortic aneurysms years later."  

In an April 2000 report, a private physician who also 
reviewed the veteran's service and post-service medical 
records and consulted with a board-certified cardiovascular 
surgeon and a board-certified pathologist concluded that the 
primary cause of the veteran's death was hyperkalemia-induced 
arrhythmias with underlying myocardial damage associated with 
sepsis; hepatic, renal, respiratory and multi-system failure; 
status post aortic aneurysm repair; and coronary artery 
bypass graft.  

This physician also found that the underlying chronically 
progressive arteritis of the veteran's aorta in conjunction 
with the development of arteriosclerosis contributed 
substantially and materially and combined with the primary 
causes [to] aid . . . and 
. . . [lend] assistance to the production of death." 

According to this physician, the veteran's history of 
syphilis "contributes to the distinct possibility of 
developing aortitis and weakness of the wall of the aorta 
with aneurysm formation as a consequence of tertiary 
syphilitic changes, which would be indistinguishable 
clinically from arteriovascular disease."  The physician 
explained that the veteran's in-service latent syphilis 

developed into late (tertiary) syphilis 
including but not limited to aortitis, 
aneurysms, and aortic regurgitation 
manifested by late lesions representing a 
delayed hypersensitivity reaction of the 
tissue to the organism with diffuse 
inflammation of an insidious onset that 
characteristically involves the large 
arteries, often fatal if untreated and at 
best arrested by treatment in conjunction 
with hyperlidemic arteriosclerotic 
vascular disease.  

In a June 2000 letter, this same physician reiterated these 
opinions.  

By contrast, a VA physician who reviewed the claims folder in 
February 2001 concluded that the veteran's syphilis "was 
neither the immediate nor the underlying cause, nor 
etiologically related to [the] cause, of death."  In 
addition, the physician believed that the veteran's syphilis 
"did not contribute substantially or material[ly] to [his] 
death . . . [and did not] combine . . . to cause death or aid 
or lend assistance to the production of death."  Rather, the 
physician felt that the diffuse arteriosclerosis of the 
veteran's coronary artery disease was "likely consistent 
with longstanding tobacco use." 

The VA physician explained that, despite the in-service 
episodes of recurrent primary lesions consistent with 
syphilis, these problems were treated appropriately without 
evidence of long-term, or tertiary, involvement.  The 
physician noted that, at discharge, the veteran exhibited no 
evidence of active, or residuals of, syphilis.  As the 
physician discussed, the cardiolipin microflocculation (a 
common screening test for syphilis) which was completed at 
the service retirement examination in May 1964 revealed no 
evidence of a reaction.  

In a May 2001 report, a chief pathologist and laboratory 
medicine physician who reviewed the veteran's medical records 
also concluded that the syphilis for which he was treated 
during service did not cause, or contribute substantially or 
materially to the cause of, his death-and thus was not the 
immediate or underlying cause of his demise.  In support of 
this conclusion, the physician explained that the record 
contained no pathologic evidence of syphilitic involvement of 
the aorta.  

According to the physician, syphilis causes an obliterative 
endarteritis (characterized by inflammation of the wall of 
small blood vessels in the media of the aorta) as well as 
extensive distortion of the endothelial surface of the 
aorta-neither of which were shown by the evidence of record.  
Further, while a serologic test was positive for syphilis at 
the time of entry into service, such testing rapidly became 
negative.  This trend was typical of successfully-treated 
primary syphilis and is not consistent with late latent or 
tertiary syphilis.  

The basis of the 2000 private physician's opinion that the 
veteran's in-service latent syphilis caused the subsequent 
development of the factors which led to his demise was his 
conclusion that the syphilis had developed from latent into 
late (tertiary).  According to this physician, late 
(tertiary) syphilis "characteristically involves the large 
arteries, often fatal if untreated and at best arrested by 
treatment in conjunction with hyperlidemic arteriosclerotic 
vascular disease."  Indeed, medical treatise submitted by 
the appellant support the association between late (tertiary) 
syphilis and cardiovascular disease.  

Significantly, however, the February 2001 VA physician and 
the May 2001 private chief pathologist and laboratory 
medicine physician both concluded that the veteran's 
in-service latent syphilis did not develop into late 
(tertiary) syphilis.  Of particular significance to these 
physicians were the results of the various cardiolipin 
microflocculation studies (common screening tests for 
syphilis) which were completed during service.  

The February 2001 VA physician noted that the test which was 
completed at the service retirement examination in May 1964 
revealed no evidence of a reaction.  The May 2001 physician 
explained that the trend in the serologic test results from 
an initial positive finding (at service entry) to negative 
findings in such a rapid manner is typical of 
successfully-treated primary syphilis and is not consistent 
with late latent or tertiary syphilis.  Also, the May 2001 
physician found no pathologic evidence of syphilitic 
involvement of the veteran's aorta.  

Significantly, the claims folder contains no evidence 
refuting the 2001 physicians' conclusions.  Although the 2000 
private physician acknowledged the negative cardiolipin 
microflocculation finding in May 1964, he did not reconcile 
this finding with his conclusion that the veteran's latent 
syphilis had become late (tertiary) syphilis.  

Further, while the medical treatises submitted by the 
appellant indicate that some forms of syphilis (such as late 
(tertiary) syphilis) may have a causal relationship with 
various kidney and cardiovascular disorders (including those 
factors which led to the veteran's demise), these documents 
do not discuss the specific facts of the present case.  In 
particular, the medical treatises do not address the matter 
of whether, in the present case, the veteran's latent 
syphilis had developed into late (tertiary) syphilis.  

In weighing this evidence, the Board notes that both 2001 
physicians provided pertinent findings and rationale for the 
conclusions that they reached.  There is no indication that 
they were not fully aware of the veteran's past medical 
history or that they misstated any relevant fact.  As 
discussed herein, the 2000 private physician did not provide 
pertinent findings and rationale for his conclusion that the 
veteran's latent syphilis had developed into late (tertiary) 
syphilis.  Therefore, the Board finds the 2001 opinions to be 
of great probative value.  

For these reasons, the Board finds that the record does not 
support a finding that the factors which caused the veteran's 
demise (renal failure, hyperkalemia, multi-system organ 
failure, sepsis, post-operative coronary bypass, and aortic 
arch aneurysm repair) are related to his service, including 
his in-service treatment for syphilis.  

Moreover, the record contains no evidence that the veteran's 
already service-connected left ear hearing loss (rated as 
noncompensably disabling) caused, or contributed 
substantially or materially to cause, his death.  The 
appellant has not contended otherwise.  

In rendering this decision, the Board has considered the lay 
statements of record.  The Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The appellant is competent to testify as to observations she 
made about the veteran or even statements that the veteran 
may have told her.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a lay person, however, she is not competent to 
offer opinions on a medical diagnosis or causation, including 
the cause of the veteran's death or the etiology of his 
diagnosed renal failure, hyperkalemia, multi-system organ 
failure, sepsis, post-operative coronary bypass, and an 
aortic arch aneurysm repair.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  

Such competent evidence-regarding the etiology of the renal 
failure, hyperkalemia, multi-system organ failure, sepsis, 
post-operative coronary bypass, and an aortic arch aneurysm 
repair which resulted in the veteran's death-has been 
provided by the various medical professionals who rendered 
pertinent opinions.  For these reasons, therefore, the Board 
is unable to grant the benefit sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decisions that 
are the bases of this appeal were already decided and 
appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In the context of a claim for dependency and indemnity (DIC) 
benefits, § 5103(a) notice must include:  (1)  a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2)  an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously 
service-connected condition; and (3)  an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a 
§ 5103(a)-compliant notice.  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in October 2008 that addressed the 
notice elements.  The letter informed her of what evidence 
was required to substantiate the cause of death claim and of 
her and VA's respective duties for obtaining evidence.  
Further, she was provided with an explanation of the 
condition for which the veteran was service connected at the 
time of his death, the evidence and information required to 
substantiate a DIC claim based on a previously 
service-connected condition, and the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp, 21 Vet. App. at 352-53.  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of the claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the cause of death issue on 
appeal.  However, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the claim.  Any questions as to the appropriate effective 
date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board.  Such notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the claimant in the development 
of a claim.  This duty includes assisting him, or her, in the 
procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the claimant's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1)  competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2)  evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3)  an indication that the 
disability or symptoms may be associated with service; and 
(4)  whether there otherwise is sufficient competent medical 
evidence  of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished and that appellate review may, therefore, 
proceed without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

First, VA has obtained available pertinent post-service 
private treatment records referenced by the appellant and, in 
February 2001 and May 2001, procured medical opinions from VA 
physicians.  In addition, she has submitted relevant 
post-service treatment records as well as November 1996, 
April 2000, and June 2000 letters in which medical 
professionals also rendered opinions regarding the etiology 
of the causes of the veteran's death.  Consequently, the 
Board finds that the available records and medical evidence 
have been obtained and are sufficient to make an adequate 
determination as to the issues adjudicated in this decision.  

Significantly, neither the appellant nor her attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair 
adjudication of this claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of this issue.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


